DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/2020, 7/6/2021, and 7/5/2022 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0007850) in view of Sato et al. (US 2017/0242318).
Regarding Claim 1, Huang discloses an imaging lens driving module (Fig. 3), comprising: a base (Fig. 3, bottom panel 11, Paragraph 0023), having an opening (Fig. 3, escape hole 13, Paragraph 0023); a casing (Fig. 3, bracket 20, Paragraph 0024), having a central aperture (Fig. 3, receiving chamber 22, Paragraph 0024) corresponding to the opening of the base, and the casing comprising: a plastic frame portion (Fig. 3, plastic frame body 21, Paragraph 0024), coupled to the base; and a metal structure (Fig. 3, metal plates 211, Paragraph 0024) portion,
wherein the metal structure portion is insert-molded with the plastic frame portion to form the casing (Fig. 3, plastic frame body is formed by injection molding and wrapped metal plates 211, Paragraph 0024), and 
Huang does not specifically disclose
having a plurality of pins extending toward the base; a driving mechanism, disposed in the casing, wherein the driving mechanism is configured to drive a lens unit to move in a direction parallel to an optical axis; and a damping element, connected to the plurality of pins and the lens unit; 
the plurality of pins of the metal structure portion are located closer to the optical axis than other part of the metal structure portion to the optical axis.
However Sato, in the same field of endeavor, teaches 
having a plurality of pins extending toward the base (Fig. 4 and Fig. 6A, connection pins 112a extend towards holding frame 109, Paragraph 0047); a driving mechanism (Fig.8, focus unit 124, Paragraph 0030), disposed in the casing (Fig.8, fixture barrel 102, Paragraph 0030), wherein the driving mechanism is configured to drive a lens unit to move in a direction parallel to an optical axis (Fig.8, focus key 127 is driven parallel for focusing, Paragraph 0030); and a damping element (Fig. 6A, damping rubber 1, Paragraph 0047), connected to the plurality of pins and the lens unit (Fig. 6A, 112a is connected to 1 by way of 1b); 
the plurality of pins of the metal structure portion are located closer to the optical axis than other part of the metal structure portion to the optical axis (Fig. 4 connection pins 112a are located toward the optical axis and away from the periphery of 112, Paragraph 0047), for the purpose of providing focusing while minimizing vibration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the module of Huang with the 
having a plurality of pins extending toward the base; a driving mechanism, disposed in the casing, wherein the driving mechanism is configured to drive a lens unit to move in a direction parallel to an optical axis; and a damping element, connected to the plurality of pins and the lens unit; the plurality of pins of the metal structure portion are located closer to the optical axis than other part of the metal structure portion to the optical axis of Sato, for the purpose of providing focusing while minimizing vibration.
Regarding Claim 9, Huang in view of Sato discloses as is set forth above and Sato further discloses further comprising at least one stopper mechanism (Fig. 6A, damping rubber 1, Paragraph 0047), wherein the at least one stopper mechanism is configured to restrict a movement of the lens unit in a direction parallel to the optical axis (Paragraph 0047), for the purpose of providing focusing while minimizing vibration.
Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0007850) in view of Sato et al. (US 2017/0242318), further in view of Lu et al. (US 2019/0235201).
Regarding Claim 2, Huang in view of Sato discloses as is set forth above but does not specifically disclose
wherein the driving mechanism comprises: at least one magnet; at least one coil, disposed corresponding to the at least one magnet, wherein the lens unit is movable in a direction parallel to the optical axis by a magnetic driving force generated by an interaction between the at least one magnet and the at least one coil; and at least one elastic element, coupled to the lens unit.
However Lu, in the same field of endeavor, teaches 
wherein the driving mechanism comprises: at least one magnet (Fig. 1C, magnet 150); at least one coil (Fig. 1C, coil 160), disposed corresponding to the at least one magnet, wherein the lens unit is movable in a direction parallel to the optical axis by a magnetic driving force generated by an interaction between the at least one magnet and the at least one coil (Paragraph 0039); and at least one elastic element (Fig. 1C, elastic members 171 and 172), coupled to the lens unit, for the purpose of providing an autofocusing function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the module of Huang in view of Sato with the
wherein the driving mechanism comprises: at least one magnet; at least one coil, disposed corresponding to the at least one magnet, wherein the lens unit is movable in a direction parallel to the optical axis by a magnetic driving force generated by an interaction between the at least one magnet and the at least one coil; and at least one elastic element, coupled to the lens unit of Lu, for the purpose of providing an autofocusing function.
Regarding Claim 3, Huang in view of Sato further in view of Lu discloses as is set forth above and Lu further discloses wherein one of the at least one magnet and the at least one coil is disposed on the lens unit (Fig. 1C, Paragraph 0037, lines 1-3, the coil 160 is fixed to the carrier 130, the carrier being attached to the lens assembly unit 140), for the purpose of providing an autofocusing function.
Regarding Claim 4, Huang in view of Sato further in view of Lu discloses as is set forth above and Lu further discloses wherein a number of the at least one elastic element is two (Fig. 1C, elastic members 171 and 172), the two elastic elements are an upper elastic element and a lower elastic element (Fig. 1C, first elastic members 171 and second elastic member 172), the upper elastic element is connected to the casing and the lens unit, the lower elastic element is disposed on an image side of the lens unit and connected to the base and the lens unit, and the lower elastic element and the upper elastic element are disposed opposite to each other (Fig. 1C, Paragraphs 0037-0039), for the purpose of providing an autofocusing function.
Regarding Claim 17, Huang in view of Sato discloses as is set forth above but does not specifically disclose an electronic device, comprising the imaging lens driving module of claim 1.
However Lu, in the same field of endeavor, teaches an electronic device, comprising the imaging lens driving module of claim 1 (Paragraph 0070, smart phone with a camera), for the purpose of providing a convenient device to capturing images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the module of Huang in view of Sato with an electronic device, comprising the imaging lens driving module of claim 1, of Lu, for the purpose of providing a convenient device to capturing images.
Allowable Subject Matter
Claims 5-8, 10-13, and 14-16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of an imaging lens including, as the distinguishing feature(s) in combination with the other limitations wherein the lower elastic element comprises an extension portion, and the extension portion extends away from the optical axis in a direction perpendicular to the optical axis.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of an imaging lens including, as the distinguishing feature(s) in combination with the other limitations wherein the casing further has an expansion portion extending away from the central aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872